Case 1:15-cv-05235-ARR-PK Document 310 Filed 09/03/19 Page 1 of 1 PageID #: 6848



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 ROBERT and LAURA TOUSSIE,


                         Plaintiffs,                          Civ. No. 15-5235(ARR)(PK)
        v.

 ALLSTATE INSURANCE COMPANY,
                                                              NOTICE OF APPEARANCE
                         Defendant.                           OF RICHARD L. FENTON


        PLEASE TAKE NOTICE that the undersigned attorney hereby enters his appearance as

 counsel for Defendant Allstate Insurance Company in the above-captioned action. Please serve

 copies of all papers in this matter upon the undersigned attorney at the office address and e-mail

 address listed below.

 Dated: September 3, 2019
        New York, New York
                                              DENTONS US LLP



                                              By:     /s/ Richard L. Fenton
                                                      Richard L. Fenton
                                                      233 S. Wacker Drive, Suite 5900
                                                      Chicago, Illinois 60606
                                                      Telephone: (312) 876-8000
                                                      Facsimile: (312) 876-7934

                                                      richard.fenton@dentons.com

                                              Counsel for
                                                      for Allstate Insurance Company
